IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA                      : No. 105 WM 2020
                                                   :
                                                   :
               v.                                  :
                                                   :
                                                   :
 TERRY JAMES WALLACE                               :
                                                   :
                                                   :
 PETITION OF: CHRIS A. PENTZ                       :

                                          ORDER


PER CURIAM

       AND NOW, this 23rd day of February, 2021, in consideration of the Application to

Withdraw as Counsel filed by Chris Pentz, Esquire, and the request for appointment of

new counsel advanced by Terry James Wallace (Wallace), this matter is REMANDED to

the Court of Common Pleas of Clearfield County.

       It is noted that a court-appointed attorney’s representation continues on direct

appeal through allocatur review. See Pa.R.Crim.P. 122, Note. Attorney Pentz, however,

did not file a counseled Petition for Allowance of Appeal on behalf of Wallace.

Furthermore, Attorney Pentz’s Application to Withdraw as Counsel fails to satisfy the

general standard governing such requests. See Commonwealth v. Santiago, 978 A.2d

349, 361 (Pa. 2009) (discussing the requirements for an attorney’s application to withdraw

on direct appeal; instructing that counsel provide, inter alia, “a summary of the procedural

history and facts, with citations to the record, [as well as] counsel's reasons for concluding

that the appeal is frivolous”).
       The Court of Common Pleas of Clearfield County is ORDERED to determine

whether to permit Attorney Pentz to withdraw and, if so, whether to grant Wallace’s

request for appointment of new counsel.

       The Court of Common Pleas of Clearfield County is ORDERED to enter its order

regarding this remand within 90 days and to notify this Court promptly of its determination.




                                    [105 WM 2020] - 2